Mr. Justice Thomas delivered the opinion of the court: In its declaration claimant alleges that for the years 1924 to 1928, inclusive, it paid $7.50 more franchise tax each year than it was legally required to pay and that such payments were made by mistake, the mistake occurring in the computation of the tax. The State has filed a general demurrer to the declaration. The declaration is informal but we think it is sufficient in substance to sustain an .award and the demurrer, not being special, will be overruled. That claimant paid the excess tax of $7.50 for the years alleged is not denied; neither is it denied that such payments were made by mistake. Money paid by mistake is not voluntarily paid and- can be recovered back by the party making the payment. Claimant is therefore allowed an award of $37.50.